Citation Nr: 1225094	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, to include as due to in-service exposure to herbicides and as secondary to the service-connected retroperitoneal fibrosis.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a head concussion with laceration at occipital region and with distortion of the floor of the left orbit, to include the propriety of the reduction from 50 percent.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from October and December 2009 rating actions of the RO in Louisville, Kentucky.  Due to the location of the Veteran's address, jurisdiction of his appeal belongs with the Louisville RO.

Issues 2-4 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a back condition in a May 1982 rating decision.  The Veteran did not appeal that decision, and it is final.
2.  New evidence received subsequent to May 1982 in support of the Veteran's claim for service connection for a degenerative disc disease of his lumbar spine raises a reasonable possibility of substantiating the underlying claim for service connection for this disability.


CONCLUSIONS OF LAW

1.  The May 1982 RO rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for degenerative disc disease of the lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, which represents a grant of that issue on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a back condition was denied by the RO in a rating decision issued in May 1982.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, May 1982 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Recently, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the May 1982 rating decision, the RO denied service connection for a back condition on the grounds that there was no evidence of any back injury in service and no evidence of treatment shortly following service and because current medical evidence did not support a decision which would warrant the grant of service connection for the Veteran's current back condition.  Essentially, the RO denied the Veteran's claim because there was no pertinent pathology in service, no continuity of relevant symptoms after service, and no nexus opinion relating his current back condition to service.  In order for new evidence to be material, it must relate to any of those facts and raise a reasonable possibility of substantiating the claim including invoking VA's duty to assist the Veteran in obtaining a VA examination.

New evidence received since May 1982 consists of the Veteran's statements, VA treatment records from September 2002 through August 2010, VA examination reports from March 2002 and February 2008, and private treatment records from September 1999 through May 2006.  The Board finds that some of this new evidence is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

First, the Veteran has submitted statements, as well as reporting at VA examinations, that the onset of his low back pain was in service and that he has had recurrent low back pain since that time.  In addition, he has reported that he underwent surgery in 1991 for a herniated disc.  Although there are no treatment records in the claims file regarding this surgery, recent imaging studies confirmed surgical changes in his lumbar spine.  

Although the prior claim was denied because there was no evidence in the service treatment records that the Veteran sustained an injury to his low back, the RO conceded trauma to the low back in service in a July 2002 rating decision when it granted service connection for retroperitoneal fibrosis as a result of trauma in service.  This grant was based upon the April 2002 medical opinion that the lumbar trauma the Veteran sustained in service when he was thrown from a truck after it ran over a land mine in Vietnam and he landed on the radio pack he had on his back could be the likely cause of his retroperitoneal fibrosis.  Thus, since the May 1982 rating decision, the RO has conceded that the Veteran sustained trauma to his low back in service as a result of the October 1968 incident when he was thrown from a truck he was riding in after it hit a land mine and he sustained a scalp laceration from the antenna to the radio pack he was wearing on his back.

Finally, VA and non-VA treatment records demonstrate the Veteran has degenerative disc disease of his lumbar spine at the L4-L5 and L5-S1 levels where prior evidence only showed some mild spurring at the L4 and L5.
The Board finds this evidence sufficient to trigger VA's duty to assist him by obtaining a VA examination with an adequate medical opinion.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Consequently, under Shade, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for degenerative disc disease of the lumbar spine is reopened.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist him in developing this issue.  The necessary additional development is detailed in the REMAND below.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for degenerative disc disease of the lumbar spine is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that a remand of the Veteran's claims is warranted for further evidentiary and due process development.
Degenerative Disc Disease of Lumbar Spine 

The Veteran claims that the current degenerative disc disease of his lumbar spine was incurred in service in Vietnam when he was thrown from his vehicle when it hit a land mine and he landed on his back on which he was wearing a radio.  This is the same incident in which the Veteran sustained the head injury for which he is service-connected.  

Initially, the Board notes that VA treatment records from December 2009 through June 2010 indicate that the Veteran was being seen at a private pain clinic on a fee basis and that these records had been scanned into VA's medical record system (CAPRI).  These records, however, have not been associated with the Veteran's claims file (to include his Virtual VA file).  As they relate to treatment for the degenerative disc disease of the Veteran's lumbar spine, the Board finds that they may be relevant to his claim.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, all treatment records from this private pain clinic that have been associated with the Veteran's CAPRI records should be associated with his claims file.

Furthermore, the Board notes that the Veteran underwent VA examination with regard to this claim in July 2010 at which time the examiner diagnosed him to have degenerative disc disease of his lumbar spine.  She provided a medical opinion that the Veteran's lumbar degenerative disc disease is less likely as not caused by or a result of the in-service vehicle accident.  It is noted that this is the incident in which the Veteran's vehicle was blown up by a land mine and the Veteran was thrown off and sustained a head injury.  The examiner's rationale for this opinion was that, although the Veteran reported his back was injured, treatment after the in-service accident focused on his head injury and after the accident he was able to recover and return to work.  She said that a long period of time occurred over which the Veteran's back symptoms progressed.  She stated that the cause of degenerative disc disease is multifactorial and opined that it is more likely a result of the Veteran's history of active work and strain.  Additionally, he continued to work until he was laid off due to company issues, not due to his back problems.  
The Board finds the VA examiner's rationale to be inadequate to support her opinion because, although acknowledging the Veteran's report of onset in service and continuity of symptoms since service, the examiner appears to completely disregard his report without explanation as to why the examiner believes post-service "active work and strain" is more likely the cause of the Veteran's current degenerative disc disease of the lumbar spine than the reported injury in service with subsequent treatment in service by a private chiropractor and continued treatment after service at least once a year for 10 years by a chiropractor.  In addition, it is noted throughout the medical records that the Veteran had a diskectomy in 1991 or 1992 to repair a bulging disc in his lumbar spine.  The examiner failed to address this surgery in rendering her opinion.

Furthermore, the medical evidence of record shows the Veteran's reports that he retired or quit his long-term job in the telephone industry because of increasing low back pain.  For example, at a March 2007 VA neurology examination, the Veteran reported being employed for a number of years in the telephone industry where he maintained switching systems that required fairly sophisticated abilities and mild physical activity, and that he stopped working when he began having increased low back pain that led to surgery and then a series of surgeries for retroperitoneal fibrosis.  He stated that these issues have prevented his return to employment.  The record also shows the Veteran was employed as a truck driver after he left work with the telephone industry.  The Board further notes that on his Social Security Administration disability application, the Veteran reported that his prior positions did not require much, if any, heavy lifting.  Hence, the examiner's opinion that it was the Veteran's post-service occupations that caused his current low back disorder appears to not be consistent with the evidence of record.

The Board also notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing back pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board notes that the RO has conceded that the Veteran incurred trauma to his low back in service in the July 2002 rating decision as previously discussed above in the decision reopening his claim for service connection.  Consequently, the examiner should be advised to concede such injury in service when rendering a nexus opinion.

Consequently, the Board finds that the Veteran's claims file should be returned to the examiner who conducted the July 2010 VA examination for her to review the record again and to provide a more thorough explanation for her medical opinion.

Respiratory Disorder

The Veteran claims he has chronic obstructive pulmonary disease that is either due to exposure to Agent Orange while serving in Vietnam or is secondary to his service-connected retroperitoneal fibrosis.

Chest X-ray report dated in September 1999 revealed right upper lob atelectasis.  Bronchoscopy with biopsy was done in September 1999.  Pathology report shows bronchial samples were negative for malignant cells but positive for focally reactive bronchial epithelial cells, goblet cells, pulmonary macrophages, moderate acute inflammation and blood.  Private treatment records from April 2000 show a diagnosis of chronic obstructive pulmonary disease.  Current VA treatment records show a diagnosis of pulmonary fibrosis.  An August 2002 report of the VA chest  X-ray showed a finding of interstitial fibrosis.  The Veteran underwent a VA examination in February 2008 as a result of which he was diagnosed to have pulmonary fibrosis.  Chest CT scan report dated in July 2008 revealed evidence of probable prior right upper lobe surgery and emphysema with evidence of chronic bronchitis.  Although this evidence clearly shows the Veteran has a current respiratory disorder, it is unclear as to the exact nature and diagnosis of said disorder.

The VA examiner who conducted the February 2008 VA examination only opined that the Veteran's chronic obstructive pulmonary disease is not "secondary" to his service-connected retroperitoneal fibrosis.  He did not provide a medical opinion as to whether it is directly related to military service, nor does his medical opinion make it clear that he considered whether the Veteran's current respiratory disorder has been aggravated by his service-connected retroperitoneal fibrosis.  

At the hearing, the Veteran testified that he believes that his current respiratory disorder is the result of exposure to Agent Orange while in Vietnam.  Although acknowledging that presumptive service connection is not available because chronic obstructive pulmonary disease is not a presumptive disease, he nonetheless argues that exposure to Agent Orange was the start of his current respiratory disorder.  

As the Veteran served in Vietnam and there is evidence of a current respiratory disorder (albeit not a clear diagnosis), the Board finds that a VA examination is warranted to obtain a medical opinion as to the exact diagnosis of the Veteran's current respiratory disorder and whether it is related to his military service, to include exposure to Agent Orange.  Furthermore, the VA examiner should consider again whether the Veteran's current respiratory is secondary to his service-connected retroperitoneal fibrosis to include whether it has been aggravated thereby.  

Residuals of Concussion

By rating decision issued in May 1970, service connection was granted for concussion, residual, laceration occipital region with distortion floor, left orbit.  A 10 percent disability rating was assigned for symptoms involving trouble hearing, headaches, and a scar over the mid-line of the occipital region.  By rating decision issued in December 2003, the RO increased the Veteran's disability rating to 50 percent effective October 18, 2002.  In doing so the RO stated that "[s]ervice connection for personality change, status post head injury has been established as related to the service-connected disability of concussion, residual, laceration occipital region with distortion floor, left orbit."  The 50 percent disability rating was assigned under Diagnostic Code 9304, which evaluates dementia due to head trauma.  In an August 2007 rating decision, the Veteran was granted a separate 10 percent disability rating for the laceration scar on his scalp effective March 8, 2007. 
By rating decision issued in July 2008, the RO proposed to reduce the 50 percent disability rating to 10 percent for the Veteran's service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  The cover letter sent to the Veteran with the rating decision advised him that he may submit medical or other evidence to show that this change should not be made and that he had the right to a personal hearing.  In August 2008, on a VA Form 9, the Veteran disagreed with the reduction and indicated he wanted a hearing.  He further stated that he did not want any "decrees" to take effect until the hearing.  By letter dated August 20, 2008, the Veteran was advised that a personal hearing had been scheduled to be held on Thursday, September 11, 2008 at 2:00 pm.  The Board notes, however, that there is nothing in the claims file - neither in the hard copy or the Virtual VA file indicates what happened with regard to this hearing.  There is no hearing transcript in the claims file to demonstrate the hearing was held; however, there is no notation anywhere that the hearing was not held and reason if not.  

In addition, the Board notes that there appears to be some confusion as to what the Veteran's current symptoms are relating to his service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  At the September 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he has severe headaches every couple of weeks to a month, as well as vertigo and memory problems.  The medical evidence, however, seems to be contrary to this testimony.

The Board notes that VA examination held in June 2008 failed to demonstrate after psychological testing that the Veteran has any cognitive impairment at that time.  VA treatment records also fail to show that the Veteran reported having any cognitive impairments as a result of his service-connected service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  Furthermore, although the Veteran reported that he had noticed some memory and attention problems as well as increased distractibility, the examiner opined that these symptoms probably are more related to his depression/decreased motivation and an overly negative perception of his abilities.  Moreover, despite the examiner having diagnosed the Veteran to have major depressive disorder, the examiner opined that this was not related to this service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  

The Veteran last underwent examination for traumatic brain injury in June 2009.  At that examination, the Veteran denied having headaches but reported having increased symptoms of dizziness/vertigo on looking up.  At the hearing, however, the Veteran testified that he did not report having vertigo to any examiner but did report having headaches.  Consequently, the Veteran's report at the VA examination is in direct contradiction to his testimony at the September 2011 hearing.

The Board further notes that the June 2009 VA examiner gave a negative opinion that the Veteran's vertigo is related to his service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  Instead the examiner stated that, given the results of the neuropsychological testing conducted in June 2008, it would appear that the major limiting factor responsible for the Veteran's limited functional capability remains depression.

In addition, the Board notes that the Veteran underwent a VA examination in July 2010 as a result of which he was diagnosed to have posttraumatic stress disorder (PTSD) and depression, not otherwise specified.  The examiner stated that the Veteran's depression is caused by, or secondary to, combat whether through the stress of living with PTSD or due to the brain injury.  

Finally, the Board notes that VA treatment records, as well as VA examinations conducted in February and June of 2008, demonstrate that the Veteran had an intercurrent head injury.  They demonstrate that the Veteran reported that, in February 2008, he fell from ladder and fractured his wrist and struck the back of his head.  He was found a day later to have a subdural hemorrhage for which he was hospitalized for several weeks.  VA psychiatric treatment notes for months after show the Veteran complained of headaches after this incident.  Also, his first complaints of dizziness/vertigo seem to have appeared after this incident as well.  In contrast, VA treatment records prior to the incident show the Veteran denying having any headaches, dizziness or memory problems thus raising the question as to whether the Veteran's current symptoms are related to the service-connected concussion, residual, laceration occipital region with distortion floor, left orbit, or to the intercurrent head injury with subdural hemorrhage incurred in February 2008.

Consequently, the Board finds that a new VA traumatic brain injury examination is necessarily to resolve these inconsistencies in the record as to what the Veteran's current residuals are and to obtain a medical opinion as to whether they are related to his service-connected concussion, residual, laceration occipital region with distortion floor, left orbit, versus the intercurrent head injury with subdural hemorrhage incurred in February 2008.  Furthermore, the Board notes that, as the Veteran has already been service-connected for PTSD and depression, such disorders cannot be considered in determining the current residuals of the Veteran's service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file the medical records from the private pain clinic the Veteran received treatment from on a fee basis for his low back pain from December 2009 through June 2010 and whose records have been scanned into the Veteran's VA treatment records at the VA Medical Center in Nashville, Tennessee.  In addition, associate with the Veteran's claims file records of pertinent treatment (to include TBI residuals, respiratory, and low back medical care) that he may have received since August 2010.  

2.  Also, associate with the claims file documentation demonstrating whether the predetermination hearing scheduled for September 11, 2008, on the proposed reduction of the disability rating for service-connected concussion, residual, laceration occipital region with distortion floor, left orbit, was held.  If held, the hearing transcript should be associated with the claims file.  If not held, then documentation of that fact and the reason why should be associated with the claims file.

3.  Then, accord the Veteran an appropriate VA examination (by an examiner different than the one who conducted the July 2010 VA spine examination) to determine the nature and etiology of the degenerative disc disease of his lumbar spine.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All necessary testing should be conducted.  The results of any studies should be made in the examination report.  

The examiner is asked to opine whether the degenerative disc disease of the Veteran's lumbar spine was caused by, or is otherwise related to, the in-service vehicle accident in which the Veteran sustained a head injury.  In answering this question, the examiner should conceded the in-service trauma to the Veteran's low back as a result of the October 1968 incident when he was thrown from the truck he was riding in after it hit a land mine and he landed on his back with a radio pack on it.  The examiner should address the Veteran's report of an onset of symptoms and whether there are any intervening (e.g., post-service) etiological factors for the degenerative disc disease of the Veteran's lumbar spine (to include his "history of active work and strain," as noted by the July 2010 VA examiner).  

The examiner should provide a clear and thorough explanation of the reasons for each opinion expressed in a legible report.  If an opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be given, including whether additional evidence may be of assistance in rendering the requested opinion.

4.  Also schedule the Veteran for a VA respiratory examination.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All necessary testing should be conducted, and the results of any such studies should be made in the examination report. 

All pertinent pathology should be annotated in the evaluation report.  The examiner is asked to render a diagnosis of what, if any, respiratory disorder(s) the Veteran has.  For each current respiratory disorder found, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service, to include whether it is due to exposure to Agent Orange in Vietnam.  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to a continuity of symptoms.  

The examiner should also render an opinion as to whether any current respiratory disorder found on examination is proximately due to, is the result of, or has been aggravated (chronically worsened) by the service-connected retroperitoneal fibrosis.

The examiner should provide a clear and thorough explanation of the reasons for each opinion expressed in a legible report.  If an opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be given, including whether additional evidence may be of assistance in rendering the requested opinion.  

5.  Also, schedule the Veteran for a VA traumatic brain injury examination.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All necessary testing should be conducted.  The results of any studies should be made in the examination report. 

The examiner should elicit information from the Veteran as to the current residuals that he has that he relates to his service-connected concussion, residual, laceration occipital region with distortion floor, left orbit.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether the identified residuals are at least as likely as not (i.e., at least a 50 percent probability) the result of the service-connected concussion, residual, laceration occipital region with distortion floor, left orbit, or whether they are more likely than not related to the head injury with subdural hemorrhage the Veteran sustained in February 2008.  

For all residuals found to be related to the service-connected concussion, residual, laceration occipital region with distortion floor, left orbit, the examiner should elicit information as to their frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

The examiner should provide a clear and thorough explanation of the reasons for each opinion expressed in a legible report.  If an opinion cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be given, including whether additional evidence may be of assistance in rendering the requested opinion.  

6.  Then, readjudicate the claims remaining on appeal [Issues #s 2-4 listed on the title page].  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response, and these claims should then be returned to this Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


